     Case 2:18-cr-00121-PSG Document 328 Filed 02/10/20 Page 1 of 8 Page ID #:4422



1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     KATHERINE A. RYKKEN (Cal. Bar No. 267196)
4    Assistant United States Attorney
     Major Frauds Section
5    VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorneys
6    Public Corruption and Civil Rights Section
          1500 United States Courthouse
7         312 North Spring Street
          Los Angeles, California 90012
8         Telephone: (213) 894-0647
          Facsimile: (213) 894-0141
9         E-mail:    katherine.rykken@usdoj.gov
                     veronica.dragalin@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                           UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,                No. CR 18-121(A)-SJO-6

15              Plaintiff,                    GOVERNMENT’S SENTENCING POSITION
                                              FOR DEFENDANT OSCAR MARAVILLA
16                    v.                      CAMACHO JR.

17   OSCAR MARAVILLA CAMACHO JR.,             Hearing Date: February 24, 2020
                                              Hearing Time: 9:00 a.m.
18              Defendant.                    Location:     Courtroom of the
                                                            Hon. S. James Otero
19

20         Plaintiff United States of America, by and through its counsel
21   of record, the United States Attorney for the Central District of
22   California and Assistant United States Attorneys Katherine A. Rykken
23   and Veronica Dragalin hereby files its Sentencing Position with
24   respect to defendant Oscar Maravilla Camacho Jr.
25   //
26   //
27

28
     Case 2:18-cr-00121-PSG Document 328 Filed 02/10/20 Page 2 of 8 Page ID #:4423



1          This Position is based upon the attached memorandum of points

2    and authorities, the files and records in this case, and such further

3    evidence and argument as the Court may permit.

4
      Dated: February 10, 2020            Respectfully submitted,
5
                                          NICOLA T. HANNA
6                                         Acting United States Attorney

7                                         BRANDON D. FOX
                                          Assistant United States Attorney
8                                         Chief, Criminal Division

9

10                                        KATHERINE A. RYKKEN
                                          VERONICA DRAGALIN
11                                        Assistant United States Attorneys

12                                        Attorneys for Plaintiff
                                          UNITED STATES OF AMERICA
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           2
     Case 2:18-cr-00121-PSG Document 328 Filed 02/10/20 Page 3 of 8 Page ID #:4424



1                        MEMORANDUM OF POINTS AND AUTHORITIES
2    I.    INTRODUCTION
3          On November 4, 2019, defendant Oscar Maravilla Camacho Jr.,

4    (“defendant”) pleaded guilty, pursuant to a plea agreement, to Counts

5    One and Two of the Second Superseding Information in United States v.

6    Fernandez, et al., CR 18-121(B)-SJO-6.         Count One charged him with

7    conspiracy to dispose of a firearm to a prohibited person, to be a

8    felon in possession of a firearm, and make a false statement in a

9    federal firearm licensee’s records during the purchase of a firearm,

10   in violation of 18 U.S.C. §§ 371, 922(d)(1), 922(g)(1), and

11   924(a)(1)(A).     Count Two charged defendant with possession of cocaine

12   with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1),

13   (b)(1)(B)(ii).     On January 6, 2020, the United States Probation

14   Office (“USPO”) disclosed its Presentence Investigation Report

15   (“PSR”) but did not disclose a Sentencing Recommendation Letter in

16   this matter.    (Dkt. 305.)

17         The PSR calculated a total offense level of 27, starting with a

18   base offense level 28 pursuant to U.S.S.G. § 2D1.1, a 2-level

19   enhancement under U.S.S.G. § 2D1.1(b)(1) for possessing a dangerous

20   weapon, and a 3-level reduction for acceptance of responsibility.

21   (Id.)   The PSR calculated a Criminal History Category II, resulting

22   in a Guideline Sentence range of 78 to 97 months.           As set for in the

23   government’s previously filed objection to the PSR, the government

24   respectfully objects to the PSR’s finding that Counts One and Two

25   should be grouped together under U.S.S.G. § 3D1.2(c).           (Id. ¶ 36;

26   Dkt. 312.)

27

28
     Case 2:18-cr-00121-PSG Document 328 Filed 02/10/20 Page 4 of 8 Page ID #:4425



1          The government recommends that the Court impose the following

2    sentence: (a) 87 months of imprisonment; 1 (b) four years of

3    supervised release; and (c) a special assessment of $200.            The

4    government submits that such a sentence would be sufficient, but not

5    greater than necessary, to meet the sentencing goals set forth in 18

6    U.S.C. § 3553(a).

7    II.   THE PRESENTENCE INVESTIGATION REPORT
8          On January 6, 2020, the USPO disclosed the PSR in which it

9    concluded that defendant had a total offense level of 27 and a

10   criminal history category II.       (PSR at 4 and ¶ 49.)      The PSR

11   calculated a base offense level of 28 under U.S.S.G. § 2D1.1(c)(6), a

12   2-level enhancement because a dangerous weapon was possessed, and a

13   3-level reduction for acceptance of responsibility.           (PSR ¶¶ 39-48.)

14         As previously set forth in the government’s objection to the

15   PSR, the government’s position is that the firearm purchases and

16   sales that form the basis for Count One constitute distinct criminal

17   conduct and should be treated separately, which results in a 1-point

18   increase under U.S.S.G. § 3D1.4(a)-(b).         (See Dkt. 312.)     A base

19   offense level of 28, a 2-level enhancement for possessing a dangerous

20   weapon, a 1-point adjustment for multiple counts, and a 3-level

21   reduction for acceptance of responsibility results in a total offense

22   level 28.    (Id.)   The government agrees with the USPO’s calculation

23   of Criminal History Category II but, given a total offense level of

24   28, believes that the appropriate sentencing range is 87 to 108

25

26         1If the Court does not agree with the government’s grouping
     analysis set forth in the government objection (Dkt. 312), the
27   government maintains that a sentence of 87 months is nevertheless
     appropriate. If the Court uses the offense level of 27 that is
28   recommended by the USPO, an 87-month sentence would nevertheless fall
     with the range of 78 to 97 months that would apply. (PSR at 4.)
                                      2
     Case 2:18-cr-00121-PSG Document 328 Filed 02/10/20 Page 5 of 8 Page ID #:4426



1    months.    (Id.)

2    III. FACTUAL BACKGROUND
3          Pursuant to the factual basis in defendant’s plea agreement

4    (Dkt. 191) and the PSR (Dkt. 305), defendant admitted the following

5    facts when he pleaded guilty.

6          Between May 2016 and July 2017, Camacho Jr., aided by co-

7    defendants Oscar Morales Camacho Sr. (“Camacho Sr.”) and Rafael Rube

8    Camacho Maravilla (“Maravilla”), negotiated the purchase of the

9    following three firearms from co-defendant Carlos Miguel Fernandez

10   (“Fernandez”):

11       Sale Date Firearm                      Firearm           Buyer on
                   Make & Model                 Serial Number     Form 4473
12       06/02/16  Colt Model 1911 .38          36756             Camacho Sr.
13                 caliber pistol

14       06/02/16       Colt Model 1911 .38     38SS05430         Camacho Sr.
15                      caliber pistol

16       11/08/16       Colt Model Custom       ELCEN8536         Camacho Sr.
                        .38 caliber pistol
17       11/08/16       Colt Model              MHE252            Camacho Sr.
                        Government .38
18                      caliber pistol
19       12/15/16       Colt .38 Super          NMS0167           Maravilla
                        caliber pistol
20       12/16/16       Colt Model 02991 .38    2933159           Maravilla
                        Super caliber pistol
21       12/16/16       Colt Model 02091 .38    38SS09144         Maravilla
                        Super caliber pistol
22                                                                Maravilla
         12/16/16       Colt Model 02091 .38    38SS09196
23                      Super caliber pistol
         12/19/16       Colt Model Mustang      MU24832           Maravilla
24                      MK4 .380 caliber
                        pistol
25       07/29/17       Colt Model Commander    27057LW           Camacho Sr.
                        .38 caliber pistol
26

27
     (PSR ¶ 25.)
28

                                           3
     Case 2:18-cr-00121-PSG Document 328 Filed 02/10/20 Page 6 of 8 Page ID #:4427



1           Camacho Jr. intended to purchase the pistols for himself, but

2    was prohibited from purchasing firearms due to his status as a felon.

3    Camacho Jr. coordinated the purchase of these ten firearms with his

4    co-defendant Fernandez, via phone calls, text messages, Instagram

5    communications, and WhatsApp messaging.         (Id. ¶ 22.)    Camacho Sr. and

6    Maravilla travelled to complete the paperwork to purchase the

7    firearms, including ATF Form 4473.         Each time Camacho Sr. or

8    Maravilla filled out the ATF Form 4473, each person represented in

9    question 11.a that he was the actual buyer of the two pistols.             At

10   that time, defendant, Camacho Sr., and Maravilla knew the answer to

11   question 11.a was false because Camacho Sr. and Maravilla were in

12   fact purchasing the firearms for Camacho Jr. (Id. ¶ 24.)

13         On December 20, 2017, during the execution of a search warrant,

14   Camacho Jr. possessed nine of the ten guns listed above and an

15   additional firearm. At the time Camacho Jr. also possessed

16   approximately 1,100 grams of cocaine, 31 grams of methamphetamine,

17   and 99 grams of heroin.      The controlled substances were located

18   throughout the residence in the garage, bedroom, and kitchen, along

19   with digital scales, ammunition, and $12,951 cash.           (See id. ¶ 26l.).

20   IV.   SENTENCING RECOMMENDATION
21         The government respectfully requests that the Court adopt the

22   factual findings and criminal history calculation of the PSR in this

23   matter, and the additional information in this sentencing position.

24   In accordance with the factors listed in 18 U.S.C. § 3553(a), the

25   government recommends that the Court impose the following low-end

26   sentence: (a) 87 months of imprisonment; (b) four years of supervised

27   release; and (c) a special assessment of $200.

28

                                           4
     Case 2:18-cr-00121-PSG Document 328 Filed 02/10/20 Page 7 of 8 Page ID #:4428



1          A.    Nature and Circumstances of the Offense
2          Defendant pled guilty possessing for distribution 1,110 grams of

3    cocaine – a quantity that triggers a mandatory minimum sentence of

4    five years.    Defendant also pled guilty to making false statements to

5    obtain ten firearms for himself that he knew he was not lawfully

6    allowed to possess.      Nine of these firearms, along with one other,

7    were discovered in his residence during the execution of a search

8    warrant.    The guns were not secured behind a safe, locked doors, or

9    by any other means and were readily accessible to Camacho Jr.

10   Moreover, defendant plainly used the residence to facilitate his drug

11   trafficking.    Along with ten firearms and ammunition, agents

12   recovered cocaine, methamphetamine, and heroin, as well as indicators

13   of drug trafficking, such as scales and over $12,000 cash.            Camacho

14   Jr. was prohibited from possessing guns because, as a convicted

15   felon, he was more dangerous and likely to reoffend.           Instead of

16   respecting that limitation, defendant sought and obtained deadly

17   weapons without regard for the consequences.          Although fortunately no

18   violence resulted in this case, these circumstances should be taken

19   into account in fashioning an appropriate sentence.           The offense

20   conduct warrants the recommended prison sentence of 87 months.

21         B.    History and Characteristics of Defendant
22         This is not defendant’s first drug offense.         He was previously

23   sentenced to three years for possessing methamphetamine for

24   distribution.     (PSR ¶ 53)    Defendant worked in his parents’ food

25   processing plant and obtained a certificate to work as a truck

26   driver, suggesting that upon his release from custody defendant will

27   have the resources to re-enter society.         (Id. ¶¶ 73-77.)

28   Defendant’s criminal history and ability to be a productive member of

                                           5
     Case 2:18-cr-00121-PSG Document 328 Filed 02/10/20 Page 8 of 8 Page ID #:4429



1    society warrant the recommended sentence.

2          C.    Need to Reflect the Seriousness of the Offense, Promote
                 Respect for the Law, and Afford Adequate Deterrence to
3                Criminal Conduct
4          The sentence must satisfy defendant’s need for punishment or

5    rehabilitation, as well as society’s need to reflect the seriousness

6    of the offense, promote respect for the law, provide just punishment

7    for the offense, and afford adequate deterrence.          There is a strong

8    need for the sentence to deter defendant and others from committing

9    future crimes.     18 U.S.C. §3553(a)(2)(B) (the sentence imposed is

10   required “to afford adequate deterrence to criminal conduct,” which

11   encompasses both specific and general deterrence).           The seriousness

12   of this offense and defendant’s conduct evidencing a lack of respect

13   for the law are aggravating factors.        A substantial custodial

14   sentence is warranted in light of the need to deter individuals like

15   defendant who unlawfully obtain firearms and who engage in the drug

16   trafficking business.      The recommended sentence would provide both

17   specific and general deterrence and just punishment for the offense

18   in this case.

19   V.    CONCLUSION
20         For the foregoing reasons, the government respectfully requests

21   that the Court impose the following sentence: (a) 87 months of

22   imprisonment; (b) four years of supervised release; and (c) a special

23   assessment of $200.

24

25

26

27

28

                                           6
